PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate any reversible error; therefore, the judgment and sentence is affirmed. However, that portion of the court’s order requiring appellant to pay court costs and to make payments to the Victim’s Crime Compensation Fund is stricken because the appellant was found insolvent by the trial court. Engle v. State, 407 So.2d 641 (Fla. 2d DCA 1981).
GRIMES, A. C. J., and RYDER and SCHOONOVER, JJ., concur.